Citation Nr: 1032156	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-04 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial compensable rating for arthritis of the 
lumbar spine.  


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1971, 
and from April 1971 to May 2004.  

This matter is on appeal from a January 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

This case was remanded by the Board in November 2008 for further 
development and is now ready for disposition.


FINDING OF FACT

Throughout the course of the appeal, the Veteran's low back 
disability has been characterized by some pain and occasional 
flare-ups.  Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, a combined range 
of motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour, X-ray evidence of arthritis with noncompensable 
limitation of motion objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion or incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least one week but less than two 
weeks during the past 12 months have not been shown.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for arthritis of 
the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's lumbar spine claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records, and he was afforded a VA examination 
in October 2004.  In accordance with the Board's November 2008 
remand, the Veteran was scheduled for a new VA examination in 
order to obtain specific ranges of motion.  However, he failed to 
appear for this VA examination.  It should be noted that, when a 
veteran, without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record. 38 C.F.R. § 
3.655.

In this case, the documents in the claims file indicates that the 
Veteran was notified that the Durham VA Medical Center would 
schedule him for a new examination and, according to the June 
2009 supplemental statement of the case, he was scheduled for an 
examination on March 16, 2009 for which he did not appear.  
Although a specific letter to the Veteran concerning the date of 
his examination is not in the claims file, the presumption of 
regularity in mail correspondence precludes the need to remand 
the claim to obtain additional documentation.  See Kyhn v. 
Shinseki, 23 Vet. App. 335 (2010).  Therefore, the Board finds 
that no additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to an Initial Compensable Rating for a Low Back 
Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court of Appeals for Veterans Claims (CAVC) has held that the 
RO must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss under 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the CAVC in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

Furthermore, the intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Thus, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to at 
least the minimum compensable rating for the joint.  The joints 
should be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 
(2009).

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of claim 
to see if the evidence warrants the assignment of different 
ratings for different periods of time during these claims a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

In order to warrant a compensable rating, the evidence must show:
*	forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
*	combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; 
*	muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour (all 
10 percent under DC 5242); 
*	X-ray evidence of arthritis with noncompensable limitation 
of motion objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion (10 percent under DC 5003); or
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent under DC 
5242).

The term "combined range of motion" refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 
4.71a, Note 2, prior to DC 5243 (2009).  Furthermore, any 
associated neurologic abnormalities including, but not limited 
to, bowel or bladder impairment, shall be evaluated separately 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note 1, 
prior to DC 5243 (2009).

In this case, a compensable rating is not warranted.  First, 
although the Veteran failed to appear at his March 2009 VA 
examination, which was specifically for the purpose of measuring 
range of motion, the results of his VA examination in October 
2004 are sufficient to indicate that his restriction in range of 
motion is not significantly limited.  

Specifically, at that examination, the Veteran's range of motion 
was within normal limits without pain.  Moreover his posture was 
observed to be "excellent" and his gait was also normal.  
Although there was some curvature of the spine, it was 
asymptomatic.  Therefore, as the evidence does not indicate a 
forward flexion limited to 60 to 85 degrees, a combined range of 
motion that is limited to 120 to 235 degrees, or muscle spasm, 
guarding or tenderness resulting in an abnormal gait, a 
compensable rating is not warranted on these bases.  

Next, regarding whether a compensable rating is warranted based 
on X-ray evidence of arthritis, the Veteran was diagnosed with 
arthritis of the lumbar spine at his VA examination in October 
2004.  However, this was not confirmed by the X-ray taken the 
next day.  There, while osteophytic spurring of the L1 vertebra 
and joint space narrowing of the L5-S1 interspace were noted, the 
X-ray was otherwise "unremarkable."  Therefore, as X-ray 
evidence of arthritis with noncompensable limitation of motion 
has not been shown, an increased rating is not warranted on this 
basis.  

Finally, the competent evidence does not indicate a history of 
incapacitating episodes of intervertebral disc syndrome having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  Specifically, at his VA examination 
in October 2004, the Veteran noted experiencing pain 
approximately once a month, where he decreased his activities but 
he was not forced to rest in bed.  Moreover, the evidence does 
not indicate that he has ever been prescribed periods of bed rest 
by a physician.  Therefore, an increased rating is not warranted 
on this basis.  

Regarding range of motion factors, the Board has also considered 
a functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
However, an increased evaluation for the Veteran's service-
connected low back disability is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
Veteran's symptoms are contemplated by the noncompensable rating 
already assigned.    

Here, the examiner explicitly stated that there was no pain 
throughout his range of motion, nor was there additional loss due 
to fatigue, lack of endurance, or incoordination.  Put another 
way, the effect of this symptomatology is contemplated in the 
currently assigned noncompensable disability evaluation.

Next, the Board has considered whether a separate evaluation is 
warranted for any associated neurological abnormality.  Under 38 
C.F.R. § 4.71(a), any associated objective neurologic 
abnormalities, including bowel or bladder impairmentis also to be 
evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 
4.71(a) (2009).  However, a separate evaluation is not warranted, 
as neurological abnormalities have not been shown.

Specifically, at his VA examination in October 2004, the examiner 
noted normal deep tendon reflexes and his sensory functioning 
were both normal.  Moreover, reduced strength in the extremities 
or incontinence of the bladder or bowels was not noted.  
Therefore, a separation rating based on neurological disorders is 
not for application.  

The Board has also considered the Veteran's statements that his 
disability is worse than the noncompensable rating he currently 
receives.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of a lumbar spine 
disability according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's low back disability has been provided 
by the medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in conjunction 
with the evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran worked as a consultant, and there was 
no indication that he had missed work due to his low back 
disability.  Moreover, the Board concludes that rating criteria 
reasonably describes his disability level and symptomatology, and 
provide for higher ratings for additional or more severe symptoms 
than currently shown by the evidence.  

Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  

Finally, although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to a 
service-connected disability has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeal is denied.




ORDER

An initial compensable rating for arthritis of the lumbar spine 
is denied




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


